Case 6:14-cv-00687-PGB-LRH Document 584 Filed 03/26/21 Page 1 of 4 PageID 67364




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


 PARKERVISION, INC.,

                    Plaintiff,

 v.                                            Case No: 6:14-cv-687-PGB-LRH

 QUALCOMM INCORPORATED
 and QUALCOMM ATHEROS,
 INC.,

                    Defendants.
                                      /

                                      ORDER

       This cause is before the Court sua sponte in an attempt to make sense of a

 docket that has become incomprehensible.

 I.    BACKGROUND

       The procedural history of this case has been recounted elsewhere. Suffice to

 say the parties are engaged in never-ending litigation over a handful of patents-in-

 suit and apparently agree upon nothing, operating under the false assumption that

 this Court has but one case to manage: ParkerVision v. Qualcomm. The docket has

 now bloated to 583 entries with numerous duplicate filings consisting of motions,

 declarations, and exhibits in both redacted and sealed form. To make matters

 worse, both parties have a habit of filing dozens of exhibits in support of cryptic

 arguments with the expectation that the Court will plow through hundreds of pages

 of documents in search of a relevant point. Some of those exhibits are filed in
Case 6:14-cv-00687-PGB-LRH Document 584 Filed 03/26/21 Page 2 of 4 PageID 67365




 redacted form, with the sealed version appearing several docket entries later, thus

 forcing the Court to piece to together a mosaic of supporting records. The Court

 simply does not have time nor the inclination to act as the parties’ paralegal.

 II.      DISCUSSION

          A.     Resubmission of Pleadings/Exhibits

          If the parties do not want all pending motions to be summarily denied—

 which the Court is tempted to do—they will submit, no later than April 2, 2021, one

 flash drive for each pending motion which contains the motion and every exhibit

 referenced in the motion. Opposing counsel will submit one flash drive for each

 pending response in opposition along with every exhibit referenced in the

 response. If the motion and/or response are sealed, the flash drive will only

 contain the sealed version of the pleading and exhibits. The parties may not

 resubmit their respective replies—except for Summary Judgment—which have

 been stricken due to the collective failure to comply with the Local Rules.

          The Court recognizes that Qualcomm has provided a courtesy copy of the

 following sealed documents:

                 1.   Qualcomm’s Sealed Opposition to Plaintiff’s
                 Motion for Summary Judgment Regarding IPR Estoppel
                 and Whether the BB3 Product is Prior Art; 1

                 2.    Qualcomm’s Sealed Opposition to Plaintiff’s
                 Daubert Motion to Exclude Portions of the Expert
                 Reports and Testimony of Carla Mulhem and Dr. Tim
                 Williams;



 1     It is unclear whether supporting exhibits accompany the motion.



                                                 2
Case 6:14-cv-00687-PGB-LRH Document 584 Filed 03/26/21 Page 3 of 4 PageID 67366




              3.    Qualcomm’s Sealed Opposition to Plaintiff’s
              Daubert Motion to Exclude Portions of the Expert Report
              and Proposed Testimony of Dr. Behzad Razavi;

              4.    The Declaration of James Jafee and Exhibits 1-20,
              and

              5.    The Declaration of Matthew Brigham and Exhibits
              1-53.

       The Court has also been provided one CD containing 81 exhibits which is of

 virtually no use to the Court since the files are not associated with any particular

 pleading. It is unclear which party submitted this CD. The Court does not require

 submission of the pleadings and exhibits relative to the motion to exclude Dr.

 Razavi’s testimony, since the Court managed to piece together the record and ruled

 on that motion. The Court intends to destroy the CDs that have been provided to

 allow for one source for all pending motions.

       B.     Timing

       The undersigned is one of only four active district judges in the Orlando

 Division of the Middle District of Florida, and criminal cases take priority over all

 civil matters. Due in part to the paucity of federal judicial positions authorized for

 this Division and in part owing to the stoppage of trials caused by the pandemic,

 the Court’s trial calendar is congested with criminal trials through at least July

 2021 with new indictments being returned every week. Obviously, the Court

 cannot devote every remaining waking hour to this case since MDL cases have also

 returned to roost. Therefore, it may take many months before the Court can

 adequately address the deluge of motions filed in this case. It is extremely unlikely




                                           3
Case 6:14-cv-00687-PGB-LRH Document 584 Filed 03/26/21 Page 4 of 4 PageID 67367




 this case will be tried before November or December 2021, if then. A trial date will

 be scheduled some time in the future.

       DONE AND ORDERED in Orlando, Florida on March 26, 2021.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                          4
